                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                   PENDLETON DIVISION



    SHAWN MICHAEL MARTIN,

                    Plaintiff,
                                                              Case No. 2:17-CV-01299-YY
         v.
                                                              OPINION AND ORDER
    D. MUNSEY, R. GEORGE, J. THAYER, and
    B BOGARDUS,

                    Defendants.


YOU, Magistrate Judge:

        Pro se plaintiff Shawn Michael Martin brings this action under 42 U.S.C. § 1983 alleging

that two dentists and two dental assistants employed by the Oregon Department of Corrections

(“ODOC”) were deliberately indifferent to his serious medical needs in violation of the Eighth

Amendment. Compl. ¶ 15, ECF #2. He alleges a two-month delay in dental care constituted a

wanton infliction of unnecessary pain. He seeks injunctive relief and damages. Defendants have

moved for summary judgment (ECF #82).1 For the reasons set forth below, defendants’ motion

is granted.




1
 All parties have consented to allow a magistrate judge to enter final orders and judgment in this
case in accordance with FRCP 73 and 28 USC § 636(c).


1 – OPINION AND ORDER
                                           STANDARDS

       A party is entitled to summary judgment if the “movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FRCP

56(a). The moving party has the burden of establishing the absence of a genuine dispute of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “When judging the evidence

at the summary judgment stage, the district court is not to make credibility determinations or

weigh conflicting evidence and is required to draw all justifiable inferences in a light most

favorable to the nonmoving party.” Musick v. Burke, 913 F.2d 1390, 1394 (9th Cir. 1990);

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). Although “[c]redibility

determinations, the weighing of the evidence, and the drawing of legitimate inferences from the

facts are jury functions, not those of a judge . . . ruling on a motion for summary judgment,” the

“mere existence of a scintilla of evidence in support of the plaintiff’s position [is] insufficient

. . . .” Id. at 252, 255. “Where the record taken as a whole could not lead a rational trier of fact

to find for the non-moving party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co.

v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citation and quotation marks omitted).

                                         BACKGROUND

       Plaintiff entered ODOC custody on February 23, 2017. Decl. of Dr. Gregory Shook,

D.M.D. ¶ 3 (“Shook Decl.”), ECF #83. He was scheduled for a dental intake exam to determine

the status of his dental needs. However, plaintiff was almost immediately placed in the

Disciplinary Segregation Unit (“DSU”) for engaging in disrespectful and disobedient conduct.

Decl. of Shawn Martin ¶ 19 (“Martin Decl.”), ECF #86; Plaintiff’s Statement of Disputed

Factual Issues (“Pl.’s Fact Statement”), Ex. 40, ECF#91-1 (copy of ODOC Misconduct Report

describing plaintiff’s behavior).




2 – OPINION AND ORDER
       ODOC takes additional security precautions at the dental clinic for patients housed in

DSU, including providing two correctional officers during dental appointments for the security

of the dentists and their staff. Shook Decl. ¶¶ 7-8. On March 3, 2017, a nonparty dental

assistant rescheduled plaintiff’s exam because there were not enough correctional officers

available to accompany him to the dental clinic. Id. ¶ 8 (naming dental assistant A. Kidwell).

       On March 10, 2017, plaintiff sent an Inmate Communication Form (“grievance”) to the

dental clinic complaining that one of the teeth under the bridge in his mouth was causing him

pain, that the bridge had come loose, and that there was a foul odor coming from the area with

the bridge. Id. ¶ 9. Plaintiff did not request pain medication in this grievance, but he did request

dental floss. Shook Decl., Ex. 1, at 16. The dental clinic responded that plaintiff’s dental intake

exam had been scheduled. Id. Plaintiff’s appointment was scheduled for March 15, 2017, but

inmates are not told when they have appointments as a security measure. Shook Decl. ¶ 15.

       The dental clinic took x-rays of plaintiff’s mouth on March 14, 2017, and a nonparty

dentist, Dr. Stephanie Swyter, D.M.D., performed plaintiff’s dental intake exam the next day. Id.

¶¶ 9-10. Dr. Swyter did not identify any conditions that called for prompt or urgent attention

during her examination. Id. ¶ 12.

       Plaintiff submitted another grievance on March 29, 2017. Id. ¶ 15. ODOC staff

responded by advising plaintiff that he had an appointment to be seen by the dental clinic. Id.

Plaintiff submitted another grievance on April 12, 2017, and ODOC responded about two weeks

later explaining his transfer to a new facility had caused a delay. Pl.’s Fact Statement, Ex. 20

(Grievance Response dated April 27, 2017). ODOC notified the receiving facility of plaintiff’s

need for dental care. Id.




3 – OPINION AND ORDER
       On April 18, 2017, plaintiff reported to a triage nurse that there was no change in his

condition. Shook Decl. ¶ 17. The triage nurse also determined that plaintiff’s condition did not

require urgent attention. Id.

       Dr. David Miller, D.M.D., examined plaintiff on May 1, 2017. Plaintiff complained of

tooth pain. Id. ¶ 20. Dr. Miller’s chart notes show that plaintiff had many missing teeth, a

fractured porcelain bridge, significant decay in teeth supporting the bridge, moderate gum

disease, a loose abutment crown, two diseased teeth with poor restorability prognosis (numbers 2

and 7), and palpation testing that was within normal limits. Id. Plaintiff indicated he would

prefer a root canal to extraction on teeth numbers 2 and 7 and would submit paperwork for

approval to the Therapeutic Level of Care Committee. Id.

       The committee denied plaintiff’s request for a root canal, citing plaintiff’s high rate of

decay and poor oral hygiene. Id. ¶ 21. Instead, the committee recommended extraction and

approved the fabrication of partial dentures following the extractions. Pl.’s Fact Statement, Ex.

4.

       Dr. Miller discussed the committee’s decision with plaintiff on May 10, 2017, and

plaintiff agreed to the extractions. Shook Decl. ¶ 22. On May 10, 2017, Dr. Miller extracted two

teeth and performed four additional extractions on June 14, 2017. Id. ¶ 23. Plaintiff was given

an anesthetic during the procedures, and Norco (hydrocodone), Roxicet (oxycodone and

acetaminophen), and Ibuprofen for pain afterwards. Id. ¶¶ 22-23. Additionally, ODOC always

made Tylenol and Ibuprofen available to plaintiff. Id. ¶ 24.

       The record also reflects that plaintiff took the pain killer Gabapentin before, during, and

after his dental treatments. Id. ¶ 6. Nurse Practitioner Linda Gruenwald (“Gruenwald”)

prescribed plaintiff Gabapentin to manage chronic hip pain when plaintiff entered ODOC




4 – OPINION AND ORDER
custody in late February 2017. Id. Gruenwald prescribed 800 mg of Gabapentin twice per day

for 15 days and, when that was insufficient, increased the dosage to three times per day. Id.

        Plaintiff also declares he secured and used illegal narcotics to quell the pain. Martin

Decl. ¶¶ 10, 24. Nevertheless, plaintiff declares that from March 23, 2017, until the extractions

on May 10, 2017, his “tooth remained in constant paint. The pain never went away. At times it

wasn’t as severe as other times. However, the pain never went away.” Martin Decl. ¶ 10; see

also id. ¶¶ 2, 12 (describing intermittent pain). Plaintiff claims he complained to various ODOC

staff about the pain. Id. ¶¶ 3, 5, 23.

                                          DISCUSSION

        The Eighth Amendment provides that “[e]xcessive bail shall not be required, nor

excessive fines imposed, nor cruel and unusual punishments inflicted.” U.S. Const. amend. VIII.

“The Constitution ‘does not mandate comfortable prisons,’ but neither does it permit inhumane

ones, and it is now settled that ‘the treatment a prisoner receives in prison and the conditions

under which he is confined are subject to scrutiny under the Eighth Amendment.’” Suchodolski

v. Peters, No. 1:17-cv-01113-AC, 2018 WL 4926300, at *9 (D. Or. Oct. 10, 2018) (quoting

Farmer v. Brennan, 511 U.S. 825, 832 (1994)).

        Punishment must comport with “the evolving standards of decency that mark the progress

of a maturing society.” Id. (quoting Estelle v. Gamble, 429 U.S. 97, 102 (1976)). “[T]o state a

cognizable claim, a prisoner must allege acts or omissions sufficiently harmful to evidence

deliberate indifference to serious medical needs.” Estelle, 429 U.S. at 106. “It is only such

indifference that can offend ‘evolving standards of decency’ in violation of the Eighth

Amendment.” Id.




5 – OPINION AND ORDER
        “To establish an Eighth Amendment violation, a prisoner ‘must satisfy both the objective

and subjective components of a two-part test.” Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir.

2004) (quotation marks and citation omitted). “First, the alleged deprivation must be, in

objective terms, ‘sufficiently serious.’” Sawyer v. Cole, No. 3:10-CV-00088-RCJ, 2012 WL

6210039, at *2 (D. Nev. Dec. 12, 2012), aff'd, 563 F. App’x 589 (9th Cir. 2014) (citing Farmer,

511 U.S. at 834). “Second, the prison official must ‘know of and disregard an excessive risk to

inmate health or safety.’” Id. (citing Farmer, 511 U.S. at 837).

        “Because society does not expect that prisoners will have unqualified access to health

care, deliberate indifference to medical needs amounts to an Eighth Amendment violation only if

those needs are ‘serious.’” Hudson v. McMillian, 503 U.S. 1, 9 (1992) (citing Estelle, 429 U.S.

at 103-104). “A medical need is serious if failure to treat it will result in ‘significant injury or the

unnecessary and wanton infliction of pain.’” Peralta v. Dillard, 744 F.3d 1076, 1081-82 (9th

Cir. 2014) (en banc) (quotation marks and citation omitted). Examples of serious medical needs

include “[t]he existence of an injury that a reasonable doctor or patient would find important and

worthy of comment or treatment; the presence of a medical condition that significantly affects an

individual’s daily activities; or the existence of chronic and substantial pain.” McGuckin v.

Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992)).

        With respect to the second, subjective component, “a prison official may be held liable

under the Eighth Amendment for denying humane conditions of confinement only if he knows

that inmates face a substantial risk of harm and disregards that risk by failing to take reasonable

measures to abate it.” Farmer, 511 U.S. at 835. Otherwise stated, “to violate the Eighth

Amendment, a prison official must have a ‘sufficiently culpable mind.’” Guy v. Kimbrell, No.

CIVS03-1208-JAM-CMKP, 2008 WL 2774184, at *3 (E.D. Cal. June 27, 2008), report and




6 – OPINION AND ORDER
recommendation adopted, 2008 WL 3200855 (E.D. Cal. Aug. 7, 2008) (quoting Farmer, 511

U.S. at 834).

        “However, an inadvertent or negligent failure to provide medical care does not constitute

deliberate indifference.” Brown v. Perez, No. EDCV 14–2421–CJC (JEM), 2015 WL 2153451,

at *4 (citing Estelle, 429 U.S. at 105–06). A “difference of medical opinion . . . [is] insufficient,

as a matter of law, to establish deliberate indifference.” Id. (citation and quotations omitted).

“[N]or does a dispute between a prisoner and prison official over the necessity for or extent of

medical treatment amount to a constitutional violation.” Toguchi, 391 F.3d at 1058.

       A delay in treatment in and of itself does not constitute deliberate indifference. Wood v.

Housewright, 900 F.2d 1332, 1335 (9th Cir. 1990). “[T]he delay must have caused substantial

harm.” Id. It is well established that a delay in non-emergency dental treatment lasting up to

several months that has caused no additional physical damage and where the inmate has access

to pain medication and temporary remedies does not rise to the level of a constitutional violation.

See, e.g., Hallett v. Morgan, 296 F.3d 732, 744 (9th Cir. 2002) (recognizing that delay in

providing a prisoner with dental treatment, standing alone, does not constitute an Eighth

Amendment violation); Banks v. Umatilla Cty. Jail, No. 2:16-CV-00284-TC, 2018 WL 2376751,

at *3 (D. Or. Mar. 26, 2018), findings and recommendations adopted, 2018 WL 2376092 (D. Or.

May 24, 2018) (finding no significant harm where inmate was provided pain medication and salt

water rinses during his seven-week wait to receive dental care). Even conduct resulting in short,

periodic delays in the receipt of pain medication is not unconstitutional. Estrada v. Sayre, No. C

12-0592 LHK (PR), 2014 WL 3728161, at *8 (N.D. Cal. July 28, 2014), aff’d, 635 F. App’x 378

(9th Cir. 2016) (discussing back pain) (cited pursuant to Ninth Circuit Rule 36-3).




7 – OPINION AND ORDER
       Here, defendants move for summary judgment on the second, subjective component of

plaintiff’s deliberate indifference claim. Mot. Summ. J. 6. Even viewing the evidence in the

light most favorable to plaintiff, the record does not support a reasonable inference that

defendants knew of a substantial risk of harm and disregarded it.

       A.      Subjective Intent of Dentist Defendants

       Plaintiff names two dentists as defendants, Dr. Jeff Thayer, D.M.D. (“Dr. Thayer”) and

Dr. Brian Bogardus, D.M.D. (“Dr. Bogardus”). Plaintiff claims that they were aware of his

complaints of pain but refused to see and treat him, and that their refusal constituted a wanton

infliction of unnecessary pain.

       To support this assertion, plaintiff points to the fact that Dr. Miller observed decay near

the pulp and crestal bone on May 1, 2017, several days before he extracted plaintiff’s teeth.

Shook Decl., Ex. 1, at 7 (chart note by Dr. Miller indicating “[d]ecay appears near the pulp and

near the crestal bone”). Dr. Thayer admits a tooth that needs to be extracted or treated with a

root canal usually causes pain. Pl.’s Fact Statement, Ex. 37 (Thayer, Ans. Interrog. No. 9).

However, as Dr. Bogardus further explained, whether a decaying tooth will cause pain depends

on several factors including the 1) depth of decay, and 2) vitality of the pulp. Id., Ex. 39

(Bogardus, Ans. Interrog No. 9). “Every case is different.” Id. Moreover, a toothache is not

necessarily considered a dental emergency: “It depends on several factors.” Id., Ex. 50

(Bogardus, Resp. Request Admis. Nos. 2, 3, 6, 7) (explaining that it is the role of the dentist to

determine whether there is a dental emergency). Indeed, plaintiff does not assert that Dr. Miller

ever told him that his condition required emergency care.

       In fact, no dentist who examined plaintiff found his condition required urgent attention.

Dr. Swyter, whom plaintiff has not named in this case, performed plaintiff’s dental intake exam.




8 – OPINION AND ORDER
She determined that while plaintiff required non-emergency dental care, he presented with no

urgent treatment needs. Shook Decl. ¶ 12. Further, none of ODOC’s security or medical staff

observed that plaintiff was in unbearable pain or required urgent care. After reviewing plaintiff’s

dental and treatment records, ODOC’s dental director declared that “[t]he amount of decay and

the state of [plaintiff’s] oral hygiene at intake into ODOC did not require prompt or urgent

extraction of these teeth and did not cause [plaintiff’s] dental condition to worsen by the time of

the extraction on May 10, 2017.” Id. ¶ 25.

        More importantly, though, there is no evidence that Dr. Thayer and Dr. Bogardus knew

of plaintiff’s condition and refused to see him. Plaintiff had been scheduled to see the dental

clinic on April 17, 2017, but that appointment was canceled because Dr. Thayer was sick. Pl.’s

Fact Statement, Ex. 36 (D. Munsey, Ans. Interrog. Nos. 1, 3, & 4). While Dr. Thayer knew

plaintiff had requested to see a dentist for tooth pain, there is no evidence that Dr. Thayer knew

plaintiff had an appointment and called in sick with the intention of prolonging plaintiff’s pain.

Id., Ex. 37 (Thayer, Ans. Interrog. No. 10) (indicating Dr. Thayer called in sick on April 17,

2017, and was not aware plaintiff had an appointment that day). Further, there is no evidence

that Dr. Bogardus even knew who plaintiff was during this time. Id., Ex. 39 (Bogardus, Resp.

Request Admis. Nos. 2, 3, 6, 7). Therefore, plaintiff has failed to prove the requisite subjective

intent for either dentist to establish deliberate indifference.

        B.      Subjective Intent of Dental Assistant Defendants

        Plaintiff also names two dental assistants as defendants: Dustie Munsey and Robyn

George. Along with other staff, they shared the responsibility of making dental appointments for

inmates, including appointments for dental emergencies. Pl.’s Fact Statement, Ex. 36 (Munsey,

Resp. Interrog. No. 9); id., Ex. 38, (R. George, Resp. Request Admis. No. 2). Plaintiff alleges




9 – OPINION AND ORDER
that they failed to schedule an emergency dental appointment for him and that this caused him to

remain in severe pain. Martin Decl. ¶ 18.

       As described above, Dr. Swyter determined that plaintiff’s condition did not require

prompt or urgent attention. The dental assistant defendants complied with procedures for

scheduling non-emergency dental care, per Dr. Swyter’s recommendation. Further, the dental

assistants declare that plaintiff’s dental appointment on April 17, 2017, was canceled because Dr.

Thayer called in sick. Pl.’s Fact Statement, Ex. 36 (Munsey, Ans. Interrog. Nos. 1, 3, & 4).

Plaintiff was housed in DSU and there were not enough correctional officers available to

accompany him to a dental appointment earlier. These facts do support an inference that either

dental assistant acted with deliberate indifference to plaintiff’s pain.

       This case is unlike those where courts have found that the plaintiffs established the

subjective component of deliberate indifference. For example, in Hunt v. Dental Dept., the

defendants were aware of the plaintiff’s deteriorating dental conditions, but “failed to take any

action to relieve his pain” and the delay in treatment resulted in permanent damage to plaintiff’s

teeth. Id. (emphasis added). 865 F.2d 198, 200 (9th Cir. 1989). Here, plaintiff was given

Gabapentin, Tylenol, and Ibuprofen to manage his pain while waiting for treatment, and the

delay did not worsen his condition or result in any permanent damage that could have been

avoided absent the delay—the problem teeth had to be extracted regardless. Shook Decl. ¶ 25.

Even viewing the evidence in the light most favorable to plaintiff, no reasonable jury could find

that the delay constituted an “unnecessary and wanton infliction of pain.” Plaintiff’s pain was

not wantonly disregarded in the sense that anyone purposely withheld care that could have

immediately been provided. Rather, the delay was caused by plaintiff’s poor behavior that




10 – OPINION AND ORDER
caused him to be placed in DSU, the resulting necessity of providing two corrections officers to

accompany him to an appointment, and Dr. Thayer’s illness.

       Because plaintiff has failed to demonstrate the deprivation of a constitutional right, the

court need not reach the remaining issues.2

                                              ORDER

       For the reasons set forth above, defendants’ motion for summary judgment (ECF #82) is

GRANTED, and this case is dismissed with prejudice. The court further certifies that any appeal

from the order or judgment dismissing this case would be frivolous and not taken in good faith.

See 28 U.S.C. § 1915(a)(3).

       DATED February 26, 2019.



                                                                     /s/ Youlee Yim You
                                                               Youlee Yim You
                                                               United States Magistrate Judge




2
  To the extent plaintiff asserts new allegations against the ODOC law library, it is well settled
that a response to a motion for summary judgment is not a proper vehicle for asserting new
claims or adding new defendants. E.g., Perez v. Vitas Healthcare Corp., 739 F. App’x 405, 407
(9th Cir. 2018) (cited pursuant to Ninth Circuit Rule 36-3); Wasco Prod., Inc. v. Southwall
Techs., Inc., 435 F.3d 989, 992 (9th Cir. 2006) (“summary judgment is not a procedural second
chance to flesh out inadequate pleadings”).


11 – OPINION AND ORDER
